Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 are pending per amendment.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.

Response to Arguments
Double Patenting Rejection
Applicant’s arguments with respect to claim(s) 1, 3-9 and 11-16 have been considered but are moot in light of amendments made to the claims. Accordingly, the double patenting rejections have been updated to address newly-presented limitations.

Art Rejections
Applicant’s arguments with respect to claim(s) 1-5, 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "the at least one mobile technology is within said geofence and during said temporal window" in the second to last limitation “wherein the server is further configured to…”.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes Applicants may have intended to claim “the least one mobile technology platform”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I) Claims 1, 3-9 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10958607 (hereinafter ‘607), in view of Mock (US 20080153511). 
As shown in table below, all features each of the enumerated instant claims is anticipated by a correspondingly mapped ‘607 claim except for the limitation
“wherein the event is at least one of selected by or created by a user of the mobile technology platform”.
However, in a related field, Mock discloses:
“wherein the event is at least one of selected by or created by a user of the mobile technology platform” (par. 0025: An individual “selects” an event by fact of their attendance.).
It would have been obvious to one of ordinary skill before effective filing date of claimed inventio to have introduced Mock’s teachings alongside those of ‘607. The motivation to combine would have been to provide attendees with an incentive to attend an event (Mock, par. 0044).

Instant application
‘607 patent
1. A system for providing media associated with an event, comprising: 

a server equipped with a processor and non-volatile computer-readable memory and having an event database stored in the non-volatile computer-readable memory which contains at least one event, wherein the at least one event has a temporal window and a pre-defined geofence associated with it; and 

a software application provided in a second non-volatile computer-readable memory and distributable to a plurality of mobile technology platforms, each of which is equipped with a display, an input device, and a further non-volatile computer-readable memory capable of storing a copy of said software application, wherein the copy of said software application, when installed in the further non-volatile computer-readable memory, provides instructions to a further processor associated with each of the plurality of mobile technology platforms to detect a current location of the mobile technology platform and communicate it to the server; 

wherein the server is further configured to at least one of receive media from or provide media to at least one mobile technology platform, based on a detection of the presence of said at least one mobile technology platform at the at least one event such that the at least one mobile technology within said geofence and during said temporal window. 














3. The system of claim 2, wherein the media comprises at least one of an advertisement or a message. 

4. The system of claim 1, wherein at least one of the geofence or the temporal window is specified based on information received from a first one of said plurality of mobile technology platforms. 

5. The system of claim 1, wherein the media is provided to the plurality of mobile technology platforms based on a detection of the presence of said plurality of mobile technology platforms within said geofence and during said temporal window. 

6. The system of claim 1, wherein the media is an image, and at least one of the server or the at least one mobile technology platform is configured to share the image with a device configured to at least one of print, render, or transfer the image onto a tangible object. 


7. The system of claim 1, wherein at least one of said plurality of mobile technology platforms is associated with a social network and uses the copy of the software application to share the media with the social network. 

8. The system of claim 7, wherein the media is shared over a website associated with the social network. 

9. A method for providing media associated with an event, comprising: 

providing a software application, a copy of which is installed on each of a plurality of mobile technology platforms, wherein each mobile technology platform is equipped with a display and is further equipped with a memory device in which the instance of said software is installed, and wherein said copy of the software application monitors the current location of the mobile technology platform, 

creating an event database containing at least one event, wherein the at least one event has a temporal window and a pre-defined geofence associated with it; 

using a first mobile technology platform to at least one of receive media or provide media to at least one of a server or a further mobile technology platform based on a detection of the presence of at least one of said first mobile technology platform or said further mobile technology platform at the at least one event such that at least one of said first mobile technology platform or said further mobile technology platform is within said geofence and during said temporal window. 
















11. The method of claim 10, wherein the media comprises at least one of an advertisement or a message. 

12. The method of claim 9, wherein at least one of the geofence or the temporal window is specified based on information received from a first one of said plurality of mobile technology platforms. 

13. The method of claim 9, wherein the media is provided by the server to said plurality of mobile technology platforms based on a detection of the presence of said plurality of mobile technology platforms within said geofence and during said temporal window. 

14. The method of claim 9, wherein the media is an image, and at least one of the server or the first mobile technology platform is configured to share the image with a device configured to at least one of print, render, or transfer the image onto a tangible object. 

15. The method of claim 9, wherein at least one of said plurality of mobile technology platforms is associated with a social network and uses the copy of the software application to share the media with the social network. 

16. The method of claim 15, wherein the media is shared over a website associated with the social network.
1. A system for providing media associated with an event, comprising: 

a server equipped with a processor and non-volatile computer-readable memory and having an event database stored in the non-volatile computer-readable memory which contains at least one event, wherein the at least one event has a temporal window and a geofence associated with it; and 

a software application provided in a second non-volatile computer-readable memory and distributable to a plurality of mobile technology platforms, each of which is equipped with a display, an input device, and a further non-volatile computer-readable memory capable of storing a copy of said software application, wherein the copy of said software application, when installed in the further non-volatile computer-readable memory, provides instructions to a further processor associated with at least one of the plurality of mobile technology platforms to detect a current location of the at least one mobile technology platform and communicate it to the server; 

wherein the server is configured to: at least one of receive media from or provide media to at least one mobile technology platform, based on a detection of the presence of said at least one mobile technology platform within said geofence and during said temporal window; 

provide a media template to said first mobile technology platform in response to the detection of the presence of said first mobile technology platform within said geofence and during said temporal window; cause said media template to be applied to an instance of captured media on said first mobile technology platform in response to a selection made on said first mobile technology platform, thereby creating a modified version of the captured media; and instruct said first mobile technology platform to display the modified version of the captured media. 

    2. The system of claim 1, wherein the media comprises at least one of an advertisement or a message. 

    3. The system of claim 1, wherein at least one of the geofence or the temporal window is specified based on information received from a first one of said plurality of mobile technology platforms. 

    4. The system of claim 1, wherein the media is provided to the plurality of mobile technology platforms based on a detection of the presence of said plurality of mobile technology platforms within said geofence and during said temporal window. 

    5. The system of claim 1, wherein the media is an image, and at least one of the server or the at least one mobile technology platform is configured to share the image with a device configured to at least one of print, render, or transfer the image onto a tangible object. 

    6. The system of claim 1, wherein at least one of said plurality of mobile technology platforms is associated with a social network and uses the copy of the software application to share the media with the social network. 

    7. The system of claim 6, wherein the media is shared over a website associated with the social network. 

    8. A method for providing media associated with an event, comprising: 

providing a software application, a copy of which is installed on each of a plurality of mobile technology platforms, wherein each mobile technology platform is equipped with a display and is further equipped with a memory device in which the instance of said software is installed, and wherein said copy of the software application monitors the current location of the mobile technology platform, 

creating an event database containing at least one event, wherein the at least one event has a temporal window and geofence associated with it; and 

using a first mobile technology platform to at least one of receive media from or provide media to at least one of a server or a further mobile technology platform based on a detection of the presence of at least one of said first mobile technology platform or said further mobile technology platform within said geofence and during said temporal window, wherein a first mobile technology platform is configured to at least one of receive media from or provide media to a server, and wherein the server is configured to: provide a media template to said first mobile technology platform in response to the detection of the presence of said first mobile technology platform within said geofence and during said temporal window; cause said media template to be applied to an instance of captured media on said first mobile technology platform in response to a selection made on said first mobile technology platform, thereby creating a modified version of the captured media; and instruct said first mobile technology platform to display the modified version of the captured media. 

    9. The method of claim 8, wherein the media comprises at least one of an advertisement or a message. 

    10. The method of claim 8, wherein at least one of the geofence or the temporal window is specified based on information received from a first one of said plurality of mobile technology platforms. 

    11. The method of claim 8, wherein the media is provided by the server to said plurality of mobile technology platforms based on a detection of the presence of said plurality of mobile technology platforms within said geofence and during said temporal window. 

    12. The method of claim 8, wherein the media is an image, and at least one of the server or the first mobile technology platform is configured to share the image with a device configured to at least one of print, render, or transfer the image onto a tangible object. 

    13. The method of claim 8, wherein at least one of said plurality of mobile technology platforms is associated with a social network and uses the copy of the software application to share the media with the social network. 

    14. The method of claim 13, wherein the media is shared over a website associated with the social network. 



II) Claims 1, 4, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11 and 12 of U.S. Patent No. 10880252 (hereinafter ‘252), in view of Mock (US 20080153511). 
As shown in table below, all features each of the enumerated instant claims is anticipated by a correspondingly mapped ‘252 claim except for the limitation
“wherein the event is at least one of selected by or created by a user of the mobile technology platform”.
However, in a related field, Mock discloses:
“wherein the event is at least one of selected by or created by a user of the mobile technology platform” (par. 0025: An individual “selects” an event by fact of their attendance.).
It would have been obvious to one of ordinary skill before effective filing date of claimed inventio to have introduced Mock’s teachings alongside those of ‘252. The motivation to combine would have been to provide attendees with an incentive to attend an event (Mock, par. 0044).

Instant applications
‘252 patent
1. A system for providing media associated with an event, comprising: 

a server equipped with a processor and non-volatile computer-readable memory and having an event database stored in the non-volatile computer-readable memory which contains at least one event, wherein the at least one event has a temporal window and a pre-defined geofence associated with it; and 

a software application provided in a second non-volatile computer-readable memory and distributable to a plurality of mobile technology platforms, each of which is equipped with a display, an input device, and a further non-volatile computer-readable memory capable of storing a copy of said software application, wherein the copy of said software application, when installed in the further non-volatile computer-readable memory, provides instructions to a further processor associated with each of the plurality of mobile technology platforms to 

detect a current location of the mobile technology platform and communicate it to the server; 
























wherein the server is further configured to at least one of receive media from or provide media to at least one mobile technology platform, based on a detection of the presence of said at least one mobile technology platform at the at least one event such that the at least one mobile technology is within said geofence and during said temporal window. 

4. The system of claim 1, wherein at least one of the geofence or the temporal window is specified based on information received from a first one of said plurality of mobile technology platforms. 




7. The system of claim 1, wherein at least one of said plurality of mobile technology platforms is associated with a social network and uses the copy of the software application to share the media with the social network. 


8. The system of claim 7, wherein the media is shared over a website associated with the social network.
.
    1. A system for associating media with an event, comprising: 

a server equipped with a processor and non-volatile computer-readable memory and having an event database stored in the non-volatile computer-readable memory which contains a plurality of events, wherein each of the plurality of events has a temporal window and a geofence associated with it; and 

a software application provided in a second non-volatile computer-readable memory and distributable to a plurality of mobile technology platforms, each of which is equipped with a display, an input device, and a further non-volatile computer-readable memory capable of storing a copy of said software application, wherein the copy of said software application, when installed in the further non-volatile memory, provides instructions to a further processor associated with each of the plurality of mobile technology platforms to: 

communicate with the server; 

monitor the current location of the mobile technology platform; and 

capture media in response to at least one command input to the mobile technology platform; 
wherein the server is configured to: 

receive, from at least one of said plurality of mobile technology platforms, a request to modify an instance of media captured on the at least one of said plurality of mobile technology platforms; 

ascertain whether the at least one of said plurality of mobile technology platforms is present at one of said plurality of events by: (a) comparing the location of the at least one of said plurality of mobile technology platforms with the geofence associated with the one of said plurality of events, and (b) comparing the current time with the temporal window associated with the one of the plurality of events; and 

if the at least one of said plurality of mobile technology platforms is present at the event, then: (a) creating a modified version of the instance of media, and (b) providing the modified version of the instance of media to the at least one of said plurality of mobile technology platforms. 



    2. The system of claim 1, wherein the server is configured to associate a temporal window with each created event by receiving input from a first one of said plurality of mobile technology platforms that specifies the temporal window to be associated with the event. 

    11. The system of claim 1, wherein each of said plurality of mobile technology platforms is associated with a social network and uses the copy of the software application to share media pertaining to events with the social network. 

    12. The system of claim 11, wherein the media pertaining to events is shared over a website associated with the social network. 



III) Claims 9, 12, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11 and 12 of U.S. Patent No. 10574614 (hereinafter ‘614), in view of Mock (US 20080153511).
As shown in table below, all features each of the enumerated instant claims is anticipated by a correspondingly mapped ‘614 claim except for the limitation
“wherein the event is at least one of selected by or created by a user of the mobile technology platform”.
However, in a related field, Mock discloses:
“wherein the event is at least one of selected by or created by a user of the mobile technology platform” (par. 0025: An individual “selects” an event by fact of their attendance.).
It would have been obvious to one of ordinary skill before effective filing date of claimed inventio to have introduced Mock’s teachings alongside those of ‘614. The motivation to combine would have been to provide attendees with an incentive to attend an event (Mock, par. 0044).

Instant application
‘614 patent
9. A method for providing media associated with an event, comprising: 

providing a software application, a copy of which is installed on each of a plurality of mobile technology platforms, wherein each mobile technology platform is equipped with a display and is further equipped with a memory device in which the instance of said software is installed, and wherein said copy of the software application monitors the current location of the mobile technology platform, 




creating an event database containing at least one event, wherein the at least one event has a temporal window and a pre-defined geofence associated with it; 

using a first mobile technology platform to at least one of [1] receive media or provide media to at least one of a server or a further mobile technology platform based on a [2] detection of the presence of at least one of said first mobile technology platform or said further mobile technology platform at the at least one event such that at least one of said first mobile technology platform or said further mobile technology platform is within said geofence and during said temporal window. 





10. The method of claim 9, wherein said first mobile technology platform receives media from the server and is further configured to generate a display of the media on said first mobile technology platform based on a detection of the presence of said first mobile technology platform within said geofence and during said temporal window. 

12. The method of claim 9, wherein at least one of the geofence or the temporal window is specified based on information received from a first one of said plurality of mobile technology platforms (maps to ‘614 claims 2 and 3). 










15. The method of claim 9, wherein at least one of said plurality of mobile technology platforms is associated with a social network and uses the copy of the software application to share the media with the social network. 

16. The method of claim 15, wherein the media is shared over a website associated with the social network.

1. A method for associating media with an event, comprising: 

providing software, instances of which are installed on each of a plurality of mobile technology platforms, wherein each mobile technology platform is associated with one of a plurality of users, wherein each mobile technology platform is equipped with a display and is further equipped with a memory device in which an instance of said software is installed, and wherein said software (a) monitors a current location of the mobile technology platform, and (b) captures media in response to at least one command input by a user; 

creating an event database containing a plurality of events, wherein each of the plurality of events has a temporal window and geofence associated with it; 

receiving, from a one of said plurality of users, a request to modify an instance of media captured on the mobile technology platform associated with the one of said plurality of users; 

ascertaining whether the one of said plurality of users is attending one of said plurality of events by (a) [2] comparing the current location of the mobile technology platform associated with the one of said plurality of users with the geofence associated with the one of said plurality of events and (b) comparing a current time with the temporal window associated with the one of said plurality of events; and 

if the one of said plurality of users is attending the one of said plurality of events, then (a) creating a modified version of the instance of media, and (b) [1] providing the one of said plurality of users with the modified version of the instance of media. 



    2. The method of claim 1, wherein associating a temporal window and geofence with one of the each of the plurality of events includes receiving input from a first user which specifies the temporal window to be associated with the one of the each of the plurality of events.

3. The method of claim 2, wherein associating a temporal window and geofence with the each of the plurality of events includes receiving input from the first user which specifies the geofence to be associated with the each of the plurality of events. 

  11. The method of claim 1, wherein each of the plurality of users is a member of a social network which uses a software application to share media pertaining to events. 


    12. The method of claim 11, wherein media pertaining to events is shared over a website associated with the social network.  



IV) Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10856115 (hereinafter ‘115), in view of Mock (US 20080153511).
As shown in table below, all features each of the enumerated instant claims is anticipated by a correspondingly mapped ‘115 claim except for the limitation
“wherein the event is at least one of selected by or created by a user of the mobile technology platform”.
However, in a related field, Mehta discloses:
“wherein the event is at least one of selected by or created by a user of the mobile technology platform” (par. 0025: An individual “selects” an event by fact of their attendance.).
It would have been obvious to one of ordinary skill before effective filing date of claimed inventio to have introduced Mock’s teachings alongside those of ‘115. The motivation to combine would have been to provide attendees with an incentive to attend an event (Mock, par. 0044).
Instant application
‘115 patent
1. A system for providing media associated with an event, comprising:

a server equipped with a processor and non-volatile computer-readable memory and having an event database stored in the non-volatile computer-readable memory which contains at least one event, wherein the at least one event has a temporal window and a pre-defined geofence associated with it; and

a software application provided in a second non-volatile computer-readable memory and distributable to a plurality of mobile technology platforms, each of which is equipped with a display, an input device, and a further non-volatile computer-readable memory capable of storing a copy of said software application, wherein the copy of said software application, when installed in the further non-volatile computer-readable memory, provides instructions to a further processor associated with each of the plurality of mobile technology platforms to detect a current location of the mobile technology platform and communicate it to the server;







wherein the server is further configured to at least one of receive media from or provide media to at least one mobile technology platform, based on a detection of the presence of said at least one mobile technology platform at the at least one event such that the at least one mobile technology is within said geofence and during said temporal window.




















2. The system of claim 1, wherein the server provides media to said at least one mobile technology platform and is further configured to generate a display of the media on said first mobile technology platform based on a detection of the presence of said at least one mobile technology platform within said geofence and during said temporal window.




3. The system of claim 2, wherein the media comprises at least one of an advertisement or a message.

1. A system for aggregating media, comprising:

a server equipped with a processor and non-volatile memory and having an event database stored in the non-volatile memory which contains a plurality of events, wherein each of the plurality of events has a temporal window and a geofence associated with it; and

a software application provided in a second non-volatile memory and distributable to a plurality of mobile technology platforms, each of which is equipped with a display, an input device, and a further non-volatile memory capable of storing a copy of said software application, wherein the copy of said software application, when installed in the further non-volatile memory, provides instructions to a further processor associated with the mobile technology platform for the mobile technology platform to communicate with the server and:

(a) send a request to create an event to the server based on an action detected by the input device associated with the mobile technology platform, wherein said event is stored in the event database in response to the request,

(b) monitor current location of the mobile technology platform,

(c) send at least one instance of media captured by the mobile technology platform to the server, wherein the at least one instance of media is captured by the mobile technology platform based on a further interaction with the input device of the mobile technology platform, and wherein a date, time, and location are associated with the at least one instance of media, wherein the server is configured to:

(a) associate the at least one instance of media with the event if the at least one instance of media was captured at a date, time and location that are within the temporal window and the geofence associated with the event,

(b) aggregate at least a portion of all captured media associated with the event into a collection of media associated with the event, and

(c) provide access to the collection to at least one mobile technology platform having a copy of said software application stored in its further nonvolatile memory.

2. The system of claim 1, wherein the software application is further configured to: instruct the further processor to display at least a portion of browses the events in the event database on the mobile technology device, receive a selection on the input device of at least one event in the event database, and for each event selection, display, on the display of the mobile technology platform, at least a portion of the collection of media associated with the event.

3. The system of claim 1, wherein the media is selected from the group consisting of images, video, and audio.



V) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9544379 (hereinafter ‘379), in view of Mock (US 20080153511). 
As shown in table below, all features each of the enumerated instant claims is anticipated by a correspondingly mapped ‘379 claim except for the limitation
“wherein the event is at least one of selected by or created by a user of the mobile technology platform” .
However, in a related field, Mehta discloses:
“wherein the event is at least one of selected by or created by a user of the mobile technology platform” (par. 0025: An individual “selects” an event by fact of their attendance.).
It would have been obvious to one of ordinary skill before effective filing date of claimed inventio to have introduced Mock’s teachings alongside those of ‘379. The motivation to combine would have been to provide attendees with an incentive to attend an event (Mock, par. 0044).
Instant application
‘379 patent
9. A method for providing media associated with an event, comprising: 

providing a software application, a copy of which is installed on each of a plurality of mobile technology platforms, wherein each mobile technology platform is equipped with a display and is further equipped with a memory device in which the instance of said software is installed, and wherein said copy of the software application monitors the current location of the mobile technology platform, 










creating an event database containing at least one event, wherein the at least one event has a temporal window and a pre-defined geofence associated with it; 





using a first mobile technology platform to at least one of receive media or provide media to at least one of a server or a further mobile technology platform based on a detection of the presence of at least one of said first mobile technology platform or said further mobile technology platform at the at least one event such that at least one of said first mobile technology platform or said further mobile technology platform is within said geofence and during said temporal window.
1. A method for aggregating media, comprising: 

receiving requests to create events from a first plurality of users, wherein each of said first plurality of users has associated therewith a mobile technology platform equipped with a display, a memory device, and an input device, wherein said memory device has installed therein an instance of a first software application which (a) monitors the current location of the mobile technology platform, 

(b) captures media in response to at least one command input by a user, and 

(c) associates each instance of captured media with the date, time and location at which the media was captured, and wherein each received request to create an event is generated by the instance of the first software application which is associated with a user making the request; response to each request received from the first plurality of users to create an event, (a) creating an event, (b) associating a temporal window and geofence with each created event, and (c) adding the created event, and the temporal window and geofence associated with the event, to an event database; 

receiving instances of captured media from the first plurality of users, wherein each instance of captured media was captured on a mobile technology platform associated with one of the first plurality of users in response to at least one command input by that user; for each instance of captured media received from the first plurality of users, (a) ascertaining the associated user's attendance at an event in the event database by comparing the associated time and location at which the instance of captured media was captured with the temporal window and geofence associated with the event, and (b) associating the instance of captured media with the event if, and only if, the instance of captured media was captured while the associated user was attending the event; aggregating into a collection all of the captured media related to an event in the event database; and providing access to the collection to at least some of the first plurality of users.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mock (US 20080153511), in view of Ward (US 20130311291).
For claim 1, Mock discloses:
A system for providing media associated with an event, comprising: 
a server equipped with a processor and non-volatile computer-readable memory and having an event database stored in the non-volatile computer-readable memory which contains at least one event (par. 0029: “The computer 110 (i.e., the claimed server) has an updatable database 111 for storing data for ready retrieval by computer 110. The data stored and updated in databases 111 can include the names, dates and times and other data related to the event 100.”)
a software application provided in a second non-volatile computer-readable memory and distributable to a plurality of mobile technology platforms, each of which is equipped with a display, an input device, and a further non-volatile computer-readable memory capable of storing a copy of said software application, wherein the copy of said software application, when installed in the further non-volatile computer-readable memory, provides instructions to a further processor associated with each of the plurality of mobile technology platforms to detect a current location of the mobile technology platform and communicate it to the server (par. 0030: “There are many ways in which the computer 110 (i.e., claimed server) can be configured to detect the DRM device 120 (i.e., claimed mobile technology platform) at the location and time of each event 100.…In another embodiment of the invention, each DRM device 120 could have an application running in the background which sends the unique identifier and location information to the computer 110.”); 
wherein the server is further configured to at least one of receive media from or provide media to at least one mobile technology platform, based on a detection of the presence of said at least one mobile technology platform at the at least one event such that the at least one mobile technology [platform] is within said geofence and during said temporal window (par. 0050: “When computer 110 is notified that attendee 101 is at event 100, the DRM object 123 associated with the at least one special privilege can be downloaded to the DRM device 120 via the at least one access point 105….For example, the DRM object 123 could be a coupon immediately downloaded to a DRM device 120 carried by the attendee 101 after the attendee 101 has passed through the gates of the event 100 at the time and location of the event 100.”; par. 0053: Other types of special privileges, i.e., DRM, include advertising.); and 
wherein the event is at least one of selected by or created by a user of the mobile technology platform. (par. 0025: An individual “selects” an event by fact of their attendance.)
While Mock discloses “databases 111 can include the names, dates and times and other data related to the event 100” (par. 0029) and “an exemplary system utilized for allowing one or more attendees 101 of an event 100 to receive at least one special privilege when the attendees 101 are at the geographic location and time of the event 100” (par. 0023), it fails to explicitly disclose:
“wherein the at least one event has a temporal window and a pre-defined geofence associated with it”; and 
However, in a related field, Ward discloses:
“wherein the at least one event has a temporal window and a pre-defined geofence associated with it” (par. 0139: “The message manager 1240 provides the advertiser 1100 access and control of their ad message inventory 1230; to which consumer segment 1264 the message is addressed and sent; delivery elements of time and location 1242 of when and where the message is rendered;”)
It would have been obvious to one of ordinary skill before effective filing date of claimed invention to have introduced Ward‘s teachings alongside those of Mock. The motivation to combine would have been to provide targeted dissemination of relevant content to likely interested parties (Ward, par. 0081, 0090).

For claim 2, Mock-Ward discloses:
The system of claim 1, wherein the server provides media to said at least one mobile technology platform and is further configured to generate a display of the media on said first mobile technology platform based on a detection of the presence of said at least one mobile technology platform within said geofence and during said temporal window (Mock, par. 0050: “When computer 110 is notified that attendee 101 is at event 100, the DRM object 123 associated with the at least one special privilege can be downloaded to the DRM device 120 via the at least one access point 105.…the DRM object 123 could be a coupon immediately downloaded to a DRM device 120 carried by the attendee 101 after the attendee 101 has passed through the gates of the event 100 at the time and location of the event 100.”). 

For claim 3, Mock-Ward discloses:
The system of claim 2, wherein the media comprises at least one of an advertisement or a message (Mock, par. 0050: “When computer 110 is notified that attendee 101 is at event 100, the DRM object 123 associated with the at least one special privilege can be downloaded to the DRM device 120 via the at least one access point 105.…the DRM object 123 could be a coupon immediately downloaded to a DRM device 120 carried by the attendee 101 after the attendee 101 has passed through the gates of the event 100 at the time and location of the event 100.”). 

For claim 4, Mock-Ward discloses:
The system of claim 1, wherein at least one of the geofence or the temporal window is specified based on information received from a first one of said plurality of mobile technology platforms (Mock, par. 0029: “The computer 110 has an updatable database 111 for storing data for ready retrieval by computer 110. The data stored and updated in databases 111 can include the names, dates and times and other data related to the event 100.”). 

For claim 5, Mock-Ward-Mehta discloses:
The system of claim 1, wherein the media is provided to the plurality of mobile technology platforms based on a detection of the presence of said plurality of mobile technology platforms within said geofence and during said temporal window (Mock, par. 0050: “When computer 110 is notified that attendee 101 is at event 100, the DRM object 123 associated with the at least one special privilege can be downloaded to the DRM device 120 via the at least one access point 105.…the DRM object 123 could be a coupon immediately downloaded to a DRM device 120 carried by the attendee 101 after the attendee 101 has passed through the gates of the event 100 at the time and location of the event 100.”). 

For claim 9, Mock discloses:
A method for providing media associated with an event, comprising: 
providing a software application, a copy of which is installed on each of a plurality of mobile technology platforms, wherein each mobile technology platform is equipped with a display and is further equipped with a memory device in which the instance of said software is installed, and wherein said copy of the software application monitors the current location of the mobile technology platform (par. 0030: “There are many ways in which the computer 110 (i.e., claimed server) can be configured to detect the DRM device 120 (i.e., claimed mobile technology platform) at the location and time of each event 100.…In another embodiment of the invention, each DRM device 120 could have an application running in the background which sends the unique identifier and location information to the computer 110.”), 
creating an event database containing at least one event (par. 0029: “The computer 110 (i.e., the claimed server) has an updatable database 111 for storing data for ready retrieval by computer 110. The data stored and updated in databases 111 can include the names, dates and times and other data related to the event 100.”); 
using a first mobile technology platform to at least one of receive media or provide media to at least one of a server or a further mobile technology platform based on a detection of the presence of at least one of said first mobile technology platform or said further mobile technology platform at the at least one event such that at least one of said first mobile technology platform or said further mobile technology platform is within said geofence and during said temporal window (par. 0050: “When computer 110 is notified that attendee 101 is at event 100, the DRM object 123 associated with the at least one special privilege can be downloaded to the DRM device 120 via the at least one access point 105….For example, the DRM object 123 could be a coupon immediately downloaded to a DRM device 120 carried by the attendee 101 after the attendee 101 has passed through the gates of the event 100 at the time and location of the event 100.”; par. 0053: Other types of special privileges, i.e., DRM, include advertising.),
wherein the event is at least one of selected by or created by a user of the mobile technology platform (par. 0025: An individual “selects” an event by fact of their attendance.) 
	While Mock discloses “databases 111 can include the names, dates and times and other data related to the event 100” (par. 0029) and “an exemplary system utilized for allowing one or more attendees 101 of an event 100 to receive at least one special privilege when the attendees 101 are at the geographic location and time of the event 100” (par. 0023), it fails to explicitly disclose:
“wherein the at least one event has a temporal window and a pre-defined geofence associated with it”; and 
However, in a related field, Ward discloses:
“wherein the at least one event has a temporal window and a pre-defined geofence associated with it” (par. 0139: “The message manager 1240 provides the advertiser 1100 access and control of their ad message inventory 1230; to which consumer segment 1264 the message is addressed and sent; delivery elements of time and location 1242 of when and where the message is rendered;”)
It would have been obvious to one of ordinary skill before effective filing date of claimed invention to have introduced Ward‘s teachings alongside those of Mock. The motivation to combine would have been to provide targeted dissemination of relevant content to likely interested parties (Ward, par. 0081, 0090).

For claim 10, Mock-Ward discloses:
The method of claim 9, wherein said first mobile technology platform receives media from the server and is further configured to generate a display of the media on said first mobile technology platform based on a detection of the presence of said first mobile technology platform within said geofence and during said temporal window (Mock, par. 0050: “When computer 110 is notified that attendee 101 is at event 100, the DRM object 123 associated with the at least one special privilege can be downloaded to the DRM device 120 via the at least one access point 105.…the DRM object 123 could be a coupon immediately downloaded to a DRM device 120 carried by the attendee 101 after the attendee 101 has passed through the gates of the event 100 at the time and location of the event 100.”). 

For claim 11, Mock-Ward discloses:
The method of claim 10, wherein the media comprises at least one of an advertisement or a message (Mock, par. 0050: “When computer 110 is notified that attendee 101 is at event 100, the DRM object 123 associated with the at least one special privilege can be downloaded to the DRM device 120 via the at least one access point 105.…the DRM object 123 could be a coupon immediately downloaded to a DRM device 120 carried by the attendee 101 after the attendee 101 has passed through the gates of the event 100 at the time and location of the event 100.”). 

For claim 12, Mock-Ward discloses:
The method of claim 9, wherein at least one of the geofence or the temporal window is specified based on information received from a first one of said plurality of mobile technology platforms (Mock, par. 0029: “The computer 110 has an updatable database 111 for storing data for ready retrieval by computer 110. The data stored and updated in databases 111 can include the names, dates and times and other data related to the event 100.”). 

For claim 13, Ward-Mehta discloses:
The method of claim 9, wherein the media is provided by the server to said plurality of mobile technology platforms based on a detection of the presence of said plurality of mobile technology platforms within said geofence and during said temporal window (Mock, par. 0050: “When computer 110 is notified that attendee 101 is at event 100, the DRM object 123 associated with the at least one special privilege can be downloaded to the DRM device 120 via the at least one access point 105.…the DRM object 123 could be a coupon immediately downloaded to a DRM device 120 carried by the attendee 101 after the attendee 101 has passed through the gates of the event 100 at the time and location of the event 100.”). 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mock, in view of Ward, in view of NPL: “Apple dishes on AirPrint wireless printing for ios” (hereinafter AirPrint).
For claim 6, Mock-Ward discloses:
The system of claim 1, but fails to explicitly disclose:
“wherein the media is an image, and at least one of the server or the at least one mobile technology platform is configured to share the image with a device configured to at least one of print, render, or transfer the image onto a tangible object. “
	However, in a related field, AirPrint discloses:
“wherein the media is an image, and at least one of the server or the at least one mobile technology platform is configured to share the image with a device configured to at least one of print, render, or transfer the image onto a tangible object. “
It would have been obvious to one of ordinary skill before effective filing date of claimed invention to have introduced AirPrint’s teaching of mobile OS printing functionality to Mock-Ward. The motivation would have been to provide a less cumbersome means of printing content on a mobile device compared with prior workarounds of sending content to be printed to a traditional desktop to facilitate printing.

For claim 14, Mock-Ward discloses:
The method of claim 9, but fails to disclose:
“wherein the media is an image, and at least one of the server or the first mobile technology platform is configured to share the image with a device configured to at least one of print, render, or transfer the image onto a tangible object”.
However, in a related field, AirPrint discloses: 
“wherein the media is an image, and at least one of the server or the first mobile technology platform is configured to share the image with a device configured to at least one of print, render, or transfer the image onto a tangible object (“Wireless printing [AirPrint] was first announced as a feature during Apple’s music event earlier this month… as part of the iOS 4.2 update for the iPad, iPhone, and iPod touch. Printing is supported from within applications, and involves a new app called Print Center, which appears in the multitasking shelf after printing is invoked”).
It would have been obvious to one of ordinary skill before effective filing date of claimed invention to have introduced AirPrint’s teaching of mobile OS printing functionality to Mock-Ward. The motivation would have been to provide a less cumbersome means of printing content on a mobile device compared with prior workarounds of sending content to be printed to a traditional desktop to facilitate printing.

Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mock, in view of Ward, in view of Official Notice.
For claim 7, Mock-Ward discloses:
The system of claim 1, but fails to disclose:
“wherein at least one of said plurality of mobile technology platforms is associated with a social network and uses the copy of the software application to share the media with the social network.” 
	Examiner takes official notice that Facebook offered mobile applications with media/image sharing capabilities before effective filing date of the instant application. 
It would have been obvious to one of ordinary skill before effective filing date of claimed invention to have incorporated content sharing within a mobile social media application. The motivation would have been to further social engagement among users of a social media platform by allowing for ease of sharing of content with associated contacts.

For claim 8, Mock-Ward discloses:
The system of claim 7, but fails to disclose:
“wherein the media is shared over a website associated with the social network.” 
	Examiner takes official notice that Facebook provided a web site with media sharing capabilities before effective filing date of the instant application. 
It would have been obvious to one of ordinary skill before effective filing date of claimed invention to have incorporated content sharing within a mobile social media application. The motivation would have been to further social engagement among users of a social media platform by allowing for ease of sharing of content with associated contacts.

For claim 15, Mock-Ward discloses:
The method of claim 9, but fails to disclose:
“wherein at least one of said plurality of mobile technology platforms is associated with a social network and uses the copy of the software application to share the media with the social network.” 
	Examiner takes official notice that Facebook offered mobile applications with media/image sharing capabilities before effective filing date of the instant application. 
It would have been obvious to one of ordinary skill before effective filing date of claimed invention to have incorporated content sharing within a mobile social media application. The motivation would have been to further social engagement among users of a social media platform by allowing for ease of sharing of content with associated contacts.

For claim 16, Mock-Ward discloses:
The method of claim 15, but fails to disclose: 
“wherein the media is shared over a website associated with the social network.”
	Examiner takes official notice that Facebook provided a web site with media sharing capabilities before effective filing date of the instant application. 
It would have been obvious to one of ordinary skill before effective filing date of claimed invention to have incorporated content sharing within a mobile social media application. The motivation would have been to further social engagement among users of a social media platform by allowing for ease of sharing of content with associated contacts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443